                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 06/02/2021


 DONTAE T. DAVIS,

                              Plaintiff,
                                                               No. 19-cv-11195 (RA)
                         v.
                                                                       ORDER
 SANSEI, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court’s most recent order directed the parties to file a status update on or before May

28, 2021, which they have not done. See Dkt. 36. The parties are directed to file such an update

so no later than June 3, 2021.

         In addition, due to a scheduling conflict, the post-discovery conference scheduled for

June 4, 2021 is adjourned. In light of the parties’ prior representation that they were optimistic

about the likelihood of reaching a settlement—and that if their efforts were unsuccessful they

would seek a settlement conference before Magistrate Judge Fox—the Court will not reschedule

the conference at this time. If a settlement has not been reached, the parties should inform the

Court whether they wish to be referred to Judge Fox for a settlement conference or whether the

Court should instead reschedule the post-discovery conference.

SO ORDERED.

Dated:      June 2, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
